DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed September 8, 2021.   Claims 1, 3-8, 10-15 and 17-23 are pending and an action on the merits is as follows.	
Applicant's arguments with respect to claims have been considered and are addressed below.

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 6, 12, 13, 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the 
Claims 5, 12 and 19 include the limitation “determining that the fan is over pressurizing the passageway or under pressurizing the passageway based on the plurality of locations having equivalent pressure variances”.  However applicant’s originally filed disclosure does not properly describe over pressurizing or under pressurizing to be determined based on different locations having equivalent pressure variances.  The specification only describes determining over pressurizing or under pressurizing based on multiple locations “having abnormal pressure data variances”.  See applicant’s specification page 14 ¶ [0054].  The specification does not properly describe determining whether the abnormal pressure data variances corresponding to the multiple locations are equivalent in order determine the over pressurizing or under pressurizing.  Although the specification does describe identifying a plurality of locations to have equivalent pressure variances (see page 2 ¶ [0007]), the specification is silent as to how such equivalent pressure variance information is to be utilized.  Therefore this limitation is considered new matter.
Claims 6, 13 and 20 depend from claims 5, 12 or 19 and therefore inherit all claimed limitations.  These claims do not correct the deficiencies of claims 5, 12 or 19.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10-15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8, 12, 13, 15, 19 and 20 include limitations pertaining to “the passageway”.  However there is a lack of antecedent basis for the passageway.  It is unclear whether applicant intends to reference the previously described hoistway, or introduce a new element into the claims.  For examining purposes, these limitations are interpreted as pertaining to “the hoistway”.
Claims 10, 11, 14, 17, 18 depend from claims 8 or 15 and therefore inherit all claimed limitations.  These claims do not correct the deficiencies of claims 8 or 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto (US 2017/0251178 A1) in view of Mizuno et al. (US 2004/0222048 A1), further in view of Grabon (US 2018/0283727 A1).
Claims 1, 8 and 15: Kawamoto discloses a method of detecting maintenance requirements of an elevator system for conveying a car through a passage and a controller for an elevator system including a processor and a memory comprising computer-executable instructions executed by the processor to cause the processor to perform operations, where a car is moved through the passage/elevator hoistway, and pressure data is detected for a location where an elevator stops along a passage/elevator hoistway using a pressure sensor (barometric pressure sensor 105) (page 2 ¶ [0030]).  The pressure data from the pressure sensor is compared to benchmark pressure data (values stored as a table) for the location within the passage/hoistway, where a pressure data variance (amount of change in barometric pressure) at a first location is determined based on comparing the pressure data to benchmark pressure data, and an identity of a car stop location door system/elevator landing (number of floor which the elevator currently stopped) located at the first location is identified when the pressure data variance is greater than a selected tolerance (threshold value) (page 3 ¶ [0041]-[0042]).  This reference fails to disclose the pressure sensor to be mounted on an external surface of the car such that the location of detected pressure data is in the passageway.  This reference further fails to disclose the pressure data variance to determine whether there is a gap in a door system of the 
However Mizuno et al. teaches a method and a controller for an elevator system, where multiple pressure sensors (indoor absolute pressure gauge 11a, outdoor absolute pressure gauge11b) are shown in FIG. 3 to be mounted in a car (6) and on an external surface of the car.  The pressure sensor (11b) mounted on an external surface of the car then detects pressure data for a location in a passageway (page 2 ¶ [0034]).
Given the teachings of Mizuno et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and controller disclosed in Kawamoto with providing an additional pressure sensor to be mounted on an external surface of the car such that the location of detected pressure data is in the passageway.  Doing so would allow “changes [in] atmospheric pressure in a car according to an ascending and descending process” as taught in Mizuno et al. (page 1 ¶ [0014]) in order to “reduce noise in the car and alleviate discomfort to passengers” (page 1 ¶ [0013]). These references fail to disclose the pressure data variance to determine whether there is a gap in a door system of the passageway/elevator hoistway when the door system is in a closed state, a fan is over pressurizing the passageway/elevator hoistway, or the fan is under pressurizing the passageway/elevator hoistway. 
However Grabon teaches a method and a controller for an elevator system, where a fan is used to maintain appropriate pressures in a passageway/elevator hoistway (elevator shaft 218a) (page 2 ¶ [0032]) based on pressure sensors (page 3 ¶ 
Given the teachings of Grabon, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and controller disclosed in Kawamoto as modified by Mizuno et al. with providing the pressure data variance to determine whether a fan is over pressurizing the passageway/elevator hoistway, or the fan is under pressurizing the passageway/elevator hoistway.  Doing so would “maintain appropriate pressures within elevator” passageways/elevator hoistways, as taught in Lee et al. (page 2 ¶ [0030]).
Claims 3, 10 and 17: Kawamoto modified by Mizuno et al. and Grabon discloses a method and controller as stated above, where the pressure sensor is disclosed in Kawamoto to output data a plurality of times at predetermined intervals, and a control unit determines the car/elevator car has stopped when the outputted data is equal to or smaller than a threshold value (S302) (page 3 ¶ [0041]).  Therefore the moving occurs simultaneously to the detecting.
Claims 4, 11 and 18: Kawamoto modified by Mizuno et al. and Grabon discloses a method and controller as stated above, where a video image is disclosed in Kawamoto to be outputted in response to identifying the car stop location door system (page 3 ¶ [0042]).  It should be noted that according to its broadest reasonable interpretation, alarm is interpreted as meaning “a signal that warns or alerts; also: a device that signals” as defined in Merriam-Webster Dictionary.  Therefore the video image is a type of alarm.
Claims 5, 12 and 19: Kawamoto modified by Mizuno et al. and Grabon discloses a method and controller as stated above, where a plurality of locations are disclosed in Kawamoto to be identified as having equivalent pressure variances (0.33 hPa between floors), as can be seen in FIG. 3.  Therefore any deviation from the determined pressure variances would indicate the fan is either over pressurizing or under pressurizing the passage/elevator hoistway, as is recognized in the art.
Claims 6, 13 and 20: Kawamoto modified by Mizuno et al. and Grabon discloses a method and controller where a fan is used to maintain appropriate pressures in the passageway/elevator hoistway, as stated above.  The air pressure in the passageway/elevator hoistway then would be increased using the fan if the fan was determined to be under pressurizing the passageway/elevator hoistway, or decreased using the fan if the fan was determined to be over pressurizing the passageway/elevator hoistway, as is recognized in the art.
Claims 7 and 14: Kawamoto modified by Mizuno et al. and Grabon discloses a method and controller as stated above, where the identity (floor number) is disclosed in Kawamoto to be transmitted as a video image to a user device (page 3 ¶ [0042]).

Allowable Subject Matter
Claims 21-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 21-23: The prior art does not teach nor suggest a method of detecting maintenance requirements of a system where a first door having a first inner side and a first lower side about perpendicular to the first inner side; and a second door having a second inner side and a second lower side about perpendicular to the second inner side, wherein a gap is located between a first inner/lower side and a second inner/lower side in a closed state because the first inner side is misaligned with the second inner side in the closed state, or the gap is located between the sill and at least one of the first lower side and the second lower side in the closed state because the sill is misaligned with at least one of the first lower side and the second lower side in the closed state.  The combinations of the claimed limitations are novel and found to be allowable over prior art.  The cited references taken singly or in combination do not anticipate nor make obvious applicant's claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                             November 20, 2021